Citation Nr: 0124520	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  01-01 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1959 to 
March 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which determined that 
new and material evidence had not been submitted to reopen 
the veteran's previously denied claim for service connection 
for a right knee condition.  A notice of disagreement was 
received in June 2000.  In a November 2000 statement of the 
case, the RO then indicated that new and material evidence 
had been submitted, but that service connection for a right 
knee condition was not warranted.  A substantive appeal was 
received in January 2001.  A Board hearing was conducted at 
the RO in June 2001. 


FINDINGS OF FACT

1. By rating decision in November 1997 decision, entitlement 
to service connection for right knee disability was denied; a 
notice of disagreement was not received to initiate an appeal 
from that determination.

2.  Certain items of evidence received since the November 
1997 decision are new, bear directly and significantly upon 
the specific matter under consideration, and are so 
significant as to require consideration in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1997 rating decision which denied service 
connection for right knee disability is final.  38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 2001).

2.  Evidence submitted since the final November 1997 rating 
decision denying service connection for right knee disability 
is new and material, and the claim for that benefit is 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's original claim of service connection for right 
knee disability was denied in November 1997.  The veteran did 
not initiate any appeal of that decision within one year, and 
the November 1997 rating decision therefore became final.  
38 U.S.C.A. § 7105(c).  However, a claim which is the subject 
of a prior final decision may nevertheless be reopened if new 
and material evidence is submitted.  38 U.S.C.A. § 5108.  
Here, the veteran filed a Form 21-4138 in December 1998, more 
than one year after the prior denial, requesting a reopening 
of his claim of service connection for a right knee 
disability; the RO returned the form for a signature, and the 
claim was resubmitted in February 1999.

The August 1999 rating decision determined that new and 
material evidence had not been presented.  However, in the 
statement of the case dated in November 2000, the RO found 
that additional evidence the veteran had presented was new 
and material.  The Board has a duty to consider the new and 
material evidence requirement for reopening a previously 
denied claim, regardless of the RO's action.  Barnett v. 
Brown, 8 Vet. App. 1 (1995).

At this point, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the newly amended regulations at 
38 C.F.R. § 3.156(a) deal with the definition of new and 
material evidence.  However, this definition applies only to 
those claims filed on or after the August 29, 2001, effective 
date.  Therefore, the regulations in effect prior to that 
date are applicable here.  Further, certain assistance 
provisions of the new regulations also do not apply to claims 
to reopen filed prior to August 29, 2001.  Although the VCAA 
has expanded the VA's duties to notify and assist, the 
statute at 38 U.S.C.A. § 5103A(f) specifies that the VA is 
not required to reopen disallowed claims unless new and 
material evidence has been presented.  

Under the version of 38 C.F.R. § 3.156 applicable to claims 
to reopen filed prior to August 29, 2001, new and material 
evidence is defined as "evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See also Hodge v. West, 155 
F.3d 1356 (1998).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
However, the "benefit of the doubt doctrine" does not apply 
to the preliminary question as to whether new and material 
evidence has been received to reopen a claim.  Martinez v. 
Brown, 6 Vet. App. 462 (1994).  Further, in order to reopen a 
claim there must be new and material evidence presented or 
secured "since the time that the claim was finally disallowed 
on any basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

The underlying claim involves a claim for service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Various items of evidence have been received since to the 
November 1997 rating decision.  One item in particular is, in 
the Board's view, so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim.  
Specifically, a September 1999 VA medical outpatient report 
includes a comment by a medical doctor that radiographs of 
the right knee show abnormalities of the patella related to 
trauma.  The examiner further commented that osteoarthritis 
was more likely than not related to trauma sustained during 
active duty.  This item of evidence is clearly new and 
material in view of the basis for the prior denial.  The 
veteran's claim has therefore been reopened. 

Turning to a merits analysis, the Board first stresses to the 
veteran that while the credibility of evidence is presumed 
during a new and material evidence analysis to determine if 
the claim has been reopened, such a presumption does not 
apply when the merits of the claim are examined.  In this 
regard, it appears that the VA examiner who offered the 
opinion in September 1999 was relying entirely on history of 
a right knee injury as furnished by the veteran.  This is 
shown by the examiner's further comment that the veteran was 
to request records from 1959 to validate the trauma.  

The record shows that the RO has been unable to obtain any 
additional service medical records which might document the 
claimed inservice trauma to the right knee.  However, at the 
time of his discharge examination in January 1962, the 
veteran did report a right knee injury during the past year.  
It was reported that an x-ray was normal showing bipartite 
patella.  Clinical examination of the lower extremities was 
reported to be normal on discharge examination.  

Also of record are VA treatment records from December 1998 
indicating a diagnosis of arthritis of the right knee and the 
need for an x-ray to evaluate the reported history of a 
patellar fracture.  A small scar was observed over the 
patella, and there was limited extension of the right knee.  
The December 1998 x-ray showed a moderate deformity of the 
proximal half of the patella, consistent with an old, healed 
fracture.  VA examinations in August 1997 and June 1999 were 
conducted to evaluate the veteran's hearing; any knee 
complaints were not mentioned or evaluated.  

VA treatment records from 1999 show repeated complaints of 
right knee problems.  In January 1999, the doctor diagnosed 
arthritis of the right knee, based on x-ray evidence of an 
old fracture.  

The veteran underwent knee surgery in February 2001 for 
excision of a bipartite patella.  A surgical summary, along 
with a  waiver of RO consideration of the new evidence, was 
submitted at the hearing.

A hearing was held at the RO in June 2001.  The veteran 
testified that he injured his knee when he fell on an icy 
tank while checking the gas and oil.  He described a large 
gash on his knee and swelling at the time.  He reported that 
he was placed on bed rest for two weeks.  He also stated that 
x-rays at the time of the accident showed a cracked bone on 
the right, but no similar break on the left.  He further 
reported that he did not seek out medical care for his right 
knee after service, but self-treated the pain and swelling.  
He also denied any post-service right knee injuries. 

The treatment records from VA dated in 1999 clearly indicate 
that the veteran's right knee disability is related to a 
trauma to that joint at some point in the past.  X-rays show 
an old, healed fracture, and the treating physician has 
indicated that the injury is consistent with the veteran's 
stated history.  Further, a scar was noted over the right 
patella.  

The Board believes that the discharge examination notation in 
January 1962 must be viewed as supporting the veteran's 
current contentions regarding an inservice right knee injury.  
Moreover, there appears to be current medical evidence of an 
old fracture to the right patella, and a trained medical 
examiner has opined that the current right knee 
osteoarthritis is related to the old trauma.  The Board has 
also carefully reviewed the veteran's hearing testimony, and 
the Board finds such testimony to be credible.  After 
reviewing the available evidence, the Board finds that the 
positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the veteran's 
current right knee disability is related to an inservice 
injury.  In such circumstances, applicable law requires that 
the question be decided in the veteran's favor.  38 U.S.C.A. 
§ 5107(b). Service connection is therefore established for 
right knee disability. 

In closing, the Board finds that any failure of 
notice/assistance under the VCAA and implementing regulations 
is not detrimental to the veteran in view of the Board's 
decision.  


ORDER

The appeal is granted. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

